Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Xin Xie, Reg# 70,890, the application has been amended as follows: 
AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions and listings of claims in the application: 

1. (Currently Amended) A system, comprising:
at least one processor; and
at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions to:
 identify a dataset to be synced between a first security domain and a second security domain;
process the dataset, wherein the processing comprises partitioning a file in the dataset into a plurality of file segments, each of the plurality of file segments [[is]] being smaller than a threshold file size permitted for transferring data between the first security domain and the second security domain;
store information of the processing in a command log;
transfer contents of the dataset from the first security domain to the second security domain, wherein the transferring of the contents of the dataset comprises:
transferring 
transfer metadata associated with the dataset from the first security domain to the second security domain, wherein the metadata comprises the command log, and a file path of a corresponding dataset in the second security domain; 
combine the plurality of file segments in the second security domain to reconstruct the file based on the command log identifying the dataset to be synced
utilize the metadata to sync the based on the file path of the corresponding dataset, the file path identifying the contents of the dataset to be synced, wherein the syncing comprises an incremental sync between the contents of the data from the first security domain and the corresponding dataset in the second security domain.

6. (Cancelled) 

7. (Currently Amended) The system of claim 5, wherein the one or more data transfer limitations comprise one or more of a restriction on the file types that can be transferred from the first security domain to the second security domain, 

10. (Currently Amended) The system of claim 1, 
 ingest, at the second security domain, the command log file;
 apply a transform to the ingested command log file;
 generate, based at least in part on the applied transform, a data ingest comprising the plurality of file segments to be synced; and
 trigger the data ingest to sync the corresponding dataset in the second security domain with the file from the first security domain.

11. (Currently Amended) A computer-implemented method for automated syncing of data between security domains, the method comprising:
identifying a dataset to be synced between a first security domain and a second security domain;
processing the dataset, wherein the processing comprises partitioning a file in the dataset into a plurality of file segments, each of the plurality of file segments [[is]] being smaller than a threshold file size permitted for transferring data between the first security domain and the second security domain;
storing information of the processing in a command log;
transferring contents of the dataset from the first security domain to the second security domain, wherein the transferring of the contents of the dataset comprises:
transferring 
transferring metadata associated with the dataset from the first security domain to the second security domain, wherein the metadata comprises the command log and a file path of a corresponding dataset in the second security domain; 
combining the plurality of file segments in the second security domain to reconstruct the file based on the command log identifying the dataset to be synced 
utilizing the metadata to sync the based on the file path of the corresponding dataset, the file path identifying the contents of the dataset to be synced, wherein the syncing comprises an incremental sync between the contents of the data from the first security domain and the corresponding dataset in the second security domain.

16. (Cancelled) 

17. (Currently Amended) The computer-implemented method of claim 15, wherein the one or more data transfer limitations comprise one or more of a restriction on the file types that can be transferred from the first security domain to the second security domain, limit on the cumulative size of files that can be in-flight from the first security domain to the second security domain at the same time, or a limit on the number of API calls that can be made.  

18. (Cancelled) 

20. (Currently Amended) The computer-implemented method of claim 11, 
 ingesting, at the second security domain, the command log file;
 applying a transform to the ingested command log file;
 generating, based at least in part on the applied transform, a data ingest comprising the plurality of file segments to be synced; and
 triggering the data ingest to sync the corresponding dataset in the second security domain with the file from the first security domain.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest transferring data between the first security domain and the second security domain via partitioning a plurality of the data into file segments and transferring metadata associated with the dataset from the first security domain to the second security domain, wherein the metadata comprises the command log, and a file path of a corresponding dataset in the second security domain, reconstructing the plurality of segments at the second security domain upon the command log identifying the data to be synced from the first security domain to the second security domain, and using the metadata to sync the dataset in the second security domain with the file from the first security domain upon on the file path of the corresponding dataset identifying the contents of the dataset to be synced, wherein the syncing comprises an incremental sync between the contents of the data from the first security domain and the corresponding dataset in the second security domain, in the specific manner and combinations recited in claims 1-5, 7-15, 17, and 19-23.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Fukui et al (US 9,396,209), which teaches transferring content between a low security and high security cloud;
(ii) 	US PG Pub Inoue et al (US 2008/0005794), which discloses synchronizing data between a low-security and high-security domain;
(iii) 	NPL document "Synchronization of Unique Identifiers Across Security Domains" – Mittrick et al, Army Research Laboratory, 02/2009; and 
(iv) 	NPL document "Understanding Topology Synchronization" – VMWare, 05/31/2019.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of transferring data between the first security domain and the second security domain via partitioning a plurality of the data into file segments and transferring metadata associated with the dataset from the first security domain to the second security domain, wherein the metadata comprises the command log, and a file path of a corresponding dataset in the second security domain, reconstructing the plurality of segments at the second security domain upon the command log identifying the data to be synced from the first security domain to the second security domain, and using the metadata to sync the dataset in the second security domain with the file from the first security domain upon on the file path of the corresponding dataset identifying the contents of the dataset to be synced, wherein the syncing comprises an incremental sync between the contents of the data from the first security domain and the corresponding dataset in the second security domain, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220813